Citation Nr: 1436462	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-03 413	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for the residuals of a traumatic brain injury, claimed as a chronic headache disorder.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in June 2011 and June 2013.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the Veteran has asserted, in essence, that he has PTSD that is exacerbated by his migraine headaches, the issue is not found to be inextricably intertwined with the residuals of a traumatic brain injury/headaches issue on appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  A bilateral foot disorder was not manifest during active service and is not shown to have developed as a result of service.

2.  Residuals of a traumatic brain injury, claimed as a chronic headache disorder, were not manifest during active service and are not shown to have developed as a result of service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Residuals of a traumatic brain injury, claimed as a chronic headache disorder, were not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in September 2009 and October 2009.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment and personnel records, VA treatment and examination reports, non-VA (private) medical records, and statements in support of the claims.  The development requested on remand in June 2011 and June 2013 has been substantially completed.  The Board finds further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

Service records show the Veteran was treated for soft tissue injuries to the ankles in July 1992 and that an examination revealed a lack of sensation in the feet.  The records are negative for complaint, treatment, or diagnosis related to headaches or foot pain.  Records also show the Veteran sustained injuries in a June 1993 motor vehicle accident including a significant facial laceration across the nose and right cheek.  A neurological examination subsequent to the accident revealed the Veteran was alert, followed commands, and spoke normally.  It was noted he reported having no memory of the accident.  A computerized tomography (CT) scan of the brain was negative.  An August 1994 medical board report noted the Veteran was not fit for full duty as a result of chronic low back pain, status post motor vehicle accident.  It was also noted that an examination of the head was remarkable for significant facial scarring.  A sensory examination was normal in the lower extremities.  The accident has been ruled to have incurred in the line of duty.

In statements in support of his claims the Veteran reported having had foot pain since boot camp and having had migraine headaches since the June 1993 accident.  He asserted that he had been seen for foot pain in service.  He has provided no indication as to when that treatment was provided nor any indication as to what treatment was provided at that time.  

Private treatment show that the Veteran was involved in another motor vehicle accident in September 2004 and that he had hit his head on the window with no loss of consciousness.  It was noted he reported having had some immediate headache pain at that time with the subsequent development of neck stiffness.  At the time of the examination he had a slight headache.  

A February 2005 report noted that the Veteran complained of bilateral foot pain over one year.  The diagnoses included "PF" (plantar fasciitis).  

A June 2005 report noted he continued to complain of headaches and foot pain.  It was also noted he reported having headaches off and on since a motor vehicle accident in 1993.  The diagnoses included plantar fasciitis and headaches, possibly migraines, without opinion as to etiology.  

VA treatment records dated in May 2008 noted it was unclear if the Veteran's headaches were due to infection, muscle spasms, or hypertension.  Subsequent reports noted headaches without opinion as to etiology.  A February 2009 report included a diagnosis of arch strain/chronic fasciitis unchanged in class since March 2007.  

VA examination in September 2011 included diagnoses of bilateral pes planus and bilateral plantar fasciitis.  The examiner noted an X-ray study in February 2007 revealed no acute bony changes and the joint spaces and arches were maintained and a September 2011 study revealed no bone, joint, or soft tissue abnormalities.  It was also noted that the Veteran reported having worked as a janitor and having had progressively worsening intermittent bilateral foot pain symptoms since basic training in 1992.  He denied having had any acute injuries and denied being prescribed arch supports or other treatment for foot pain during active duty.  He stated he was first prescribed arch support orthotics in 2007.  In a June 2012 addendum the examiner found his pes planus and plantar fasciitis disorders were less likely incurred in or caused by an in-service injury, event, or illness.  The examiner stated that a review of the service medical records revealed a January 1992 report of evaluation and treatment for a mild left ankle sprain and that it was more likely that his current bilateral foot condition was related to chronic degenerative changes associated with aging.

The Board remanded the case in June 2013 including for clarification of the provided opinion and in an August 2013 report the examiner found, based upon a meticulous review of the Veteran's entire service medical record and his statements regarding chronic foot pain, it was more likely than not that his current bilateral foot conditions were due to chronic degenerative changes associated with aging and obesity.  The examiner stated a review of the Veteran's service treatment records revealed normal feet upon enlistment examination and that records in July 1992 documented conservative, symptomatic treatment only for a soft tissue injury of the bilateral ankles and legs.  

On VA headache examination report in August 2013, the Veteran reported having been involved in a motor vehicle accident in 1993 when he was thrown out of the back seat of the car.  He also stated he was unable to remember the details of the accident, but that he remembered walking around looking for the other passengers after the accident.  He recalled having a concussion during the accident.  He stated he began having headaches shortly after the accident that was controlled by over-the-counter medication.  The examiner noted there was no documentation of headaches in his service treatment records and that an August 2006 VA treatment report included treatment for headache and asthma.  It was further noted that he described his headaches as non-debilitating, with some sensitivity to light and occasional nausea that was relieved with food.  He denied any neurologic changes, change in vision, "miosis," or tears.  The examiner stated he did not have any danger signs on history, sudden onset of headache, or severe persistent headache that reached maximal intensity within a few seconds or minutes after the onset of pain.  

It was the examiner's opinion that the Veteran had migraine headaches, but that he did not have any characteristics of cluster headaches which were transient, severe with characteristic ipsilateral autonomic signs such as tearing or rhinorrhea.  He did not have a worsening pattern of headache to suggest a mass lesion, subdural hematoma, or medication overuse headache.  He did not have any change in mental status, personality, or fluctuation in the level of consciousness to suggest a potentially serious abnormality.  He did not have impaired vision or see "holes" around light to suggest the presence of glaucoma.  He did not have visual field defects to suggest the presence of a lesion of the optic pathway.  He denied blurring of vision on forward bending of the head, headaches upon waking early in the morning that improved with sitting up, and double vision or loss of coordination and balance to suggest increased intracranial pressure.  It was further noted that the Veteran had a complete normal physical and neurologic examination and that he did not meet the criteria for consideration of neuroimaging.  In conclusion, the examiner found the Veteran had migraine headaches that were less likely related to service or to a motor vehicle accident in 1993.

Based upon the evidence of record, the Board finds a bilateral foot disorder and the residuals of a traumatic brain injury, including a chronic headache disorder, were not manifest during active service and are not shown to have developed as a result of service.  The Veteran's reports of having had a chronic foot disorder and headaches during active service are found to be not credible.  His reports are inconsistent with the available service treatment reports and the private treatment records obtained in support of his claims which demonstrate the onset of headaches in September 2004 and the onset of bilateral foot pain one year prior to February 2005.  There is no medical evidence attributing any of the Veteran's present symptoms to a TBI.  The August 2013 VA opinions are found to be persuasive in this case and show the Veteran's present foot disorders were more likely caused by aging and obesity and that his migraine headaches are not characteristic of the type of events, injuries, or diseases he experienced during active service.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history of symptom onset during service was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the Veteran is competent to provide evidence as to observations and some medical matters, the Board finds his statements to the extent they indicate he had foot pain in service due to a chronic foot problem and that he sustained a concussion in June 1993 are, at most, conclusory assertions that he has present disabilities as a result of service.  See Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The appellant's statements as to having experienced chronic foot pain and headaches in service are found to be not credible due to inconsistency with the other evidence of record.  Therefore, the claims for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for the residuals of a traumatic brain injury, claimed as a chronic headache disorder, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


